      Case 3:19-cv-00719-RAR Document 15 Filed 07/22/20 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

MICHELLE MARIE KNOWLES,           :
                                  :
plaintiff,                        :
                                  :
v.                                : Civil No. 3:19-CV-719-RAR
                                  :
ANDREW SAUL,                      :
COMMISSIONER OF SOCIAL            :
SECURITY,                         :
                                  :
 defendant.                       :


 RULING ON THE DEFENDANT’S MOTION TO REMAND THE DECISION OF THE
                          COMMISSIONER

     Pending before the Court is a motion filed by the

Commissioner of Social Security (“Commissioner”), pursuant to 42

U.S.C. § 405(g), seeking remand of the Commissioner’s final

decision dated April 30, 2019.     The Commissioner is seeking to

remand this matter under Social Security Ruling (“SSR”) 19-1p

and in light of the Supreme Court’s ruling in Lucia v. S.E.C.

138 S. Ct. 2044 (2018).

     In Lucia, the United States Supreme Court determined that

Administrative Law Judges (“ALJ”) are “Officers of the United

States” within the meaning of the Appointments Clause of the

U.S. Constitution. Id. at 2049.        As such, ALJs must be appointed

by the President of the United States, a court of law, or the

head of a department. Id. At 2051.        After determining that ALJs

are Officers of the United Statues subject to the Appointments


                                   1
       Case 3:19-cv-00719-RAR Document 15 Filed 07/22/20 Page 2 of 4



Clause, the Supreme Court stated that if a party raises a timely

appointments clause challenge they are entitled to relief. Id.

at 2055.     “To cure the constitutional error, another ALJ (or the

Commission itself) must hold the new hearing to which [a party]

is entitled.” Id.

      In the aftermath of Lucia, the Social Security

Administration issued a ruling which directed that following a

timely Appointment Clause challenge the Appeals Council should

“conduct a new and independent review of the claims file and

either remand the case to an ALJ other than the ALJ who issued

the decision under review, or issue its own new decision about

the claim covering the period before the date of the ALJ’s

decision.” SSR 19-1, 2019 WL 1324866 (S.S.A. Mar. 15, 2019).

      In the case before the Court, the Commissioner is seeking

remand of the case to the Appeals Council under SSR 19-1. (Dkt.

#12 at 1.)     Plaintiff, while in agreement that remand is

warranted, states that the only acceptable solution to the

Appointment Clause issue would be a remand directly to a new ALJ

for another hearing. (Dkt. #13 at 8.) Plaintiff specifically

argues that it would be constitutionally deficient if the

Appeals Council were to decide this case without a new hearing

before a different ALJ with new medical evidence. (Dkt. #13 at

2.)



                                    2
      Case 3:19-cv-00719-RAR Document 15 Filed 07/22/20 Page 3 of 4



     The Southern District of Ohio recently rejected a similar

argument and approach, noting that “other district courts have

considered and rejected Plaintiff’s interpretation of Lucia and

SSR 19-1p, finding that it would be judicial overreach and,

moreover, inconsistent with the Supreme Court’s decision

in Lucia.” Jewett v. Comm'r of Soc. Sec., No. 2:19-CV-4183, 2020

WL 1921208, at *2 (S.D. Ohio Apr. 21, 2020).        The Western

District of Texas also rejected the argument that the court must

remand the matter directly to a new ALJ and require the new ALJ

to hold a hearing, noting that “[the Appeals Council] may remand

the case to an ALJ and moot the issue Plaintiff wants the Court

to decide.” McKay v. Saul, No. SA-18-CV-01339-ESC, 2019 WL

2568744, at *1 (W.D. Tex. June 21, 2019). Additionally,

     Lucia itself supports the Commissioner's position.
     In Lucia, the Supreme Court stated that the cure for the
     constitutional error of an improper appointment is
     remand so that a new ALJ or the executive agency (here
     the Social Security Administration) itself may hold a
     new hearing . . . . The Social Security Administration
     interpreted this directive as permitting either a new
     ALJ hearing or a decision by the Appeals Council, which
     is a branch of the Administration . . . . Therefore,
     based on the parties' agreement that Plaintiff timely
     challenged the appointment of the ALJ under Lucia and
     that remand is proper in this case, the Court should
     remand       to       the       Appeals        Council.

Id. at *2 (emphasis in original)(internal citations removed).




                                   3
      Case 3:19-cv-00719-RAR Document 15 Filed 07/22/20 Page 4 of 4



                              CONCLUSION

     Based on the foregoing reasons, Defendant’s motion for an

order to remand the Commissioner’s decision (Dkt. #12) is

GRANTED.   The Court notes, as articulated by both McKay and

Jewett, “[n]othing in this opinion should be read as precluding

Plaintiff from raising h[er] argument that the Appeals Council

is prohibited from deciding the case itself on remand if the

issue becomes ripe because the Appeals Council chooses not to

assign a new ALJ to this case.” Id.

     This is not a recommended ruling.       The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal

Rules of Civil Procedure.     Appeals can be made directly to the

appropriate United States Court of Appeals from this judgment.

See 28 U.S.C. § 636(c)(3).

     SO ORDERED this 22nd day of July 2020, at Hartford,

Connecticut.

                                 __        /s/   __ ___ ____
                                 Robert A. Richardson
                                 United States Magistrate Judge




                                   4
